DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (JP 2018/004382 – machine translation relied upon as provided in IDS) in view of Ma et al. (US 20190070798).
A resolver (abstract, page 2) comprising: 
a rotor (42); and 
a stator (20) arranged to surround an outer peripheral surface of the rotor (Fig 1), 
wherein the rotor includes a rotor core (by numerals 30 and 42), 
the stator (20) includes a stator core (by numerals 20, 202) and a coil (202-205), 
the stator core includes a plurality of teeth (by numerals 201,202) disposed at intervals along a circumferential direction, 
the plurality of teeth project toward the outer peripheral surface side of the rotor (42), and 
the coil (202-205) is wound around the plurality of teeth, 

the rotor further includes a porous machinable film containing a magnetic metal (420,421), and the porous machinable film is disposed on a projecting portion on an outer peripheral surface of the rotor core (paras 14,15,18, claim 1). 
Okuda is silent regarding their material being porous.
Ma et al. discloses an apparatus using a porous material (para 43), for the purpose to provide reinforcement.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda to use a porous material, as taught by Ma et al.
The motivation to do so is that it would allow one to reinforce the machine (para 43 of Ma et al.).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda (JP 2018/004382 – machine translation relied upon as provided in IDS) in view of Ma et al. (US 20190070798), further in view of Wang et al.  (US 2019/0036429).
	Regarding claim 2/1, Okuda in view of Ma et al. disclose the invention as discussed above, except wherein the porous machinable film is a thermal spray film. 
Wang et al. discloses a device wherein the porous machinable film is a thermal spray film (para 52), to provide coating and protection.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda in view of Ma et al. wherein the porous machinable film is a thermal spray film, as Wang et al. discloses.
	The motivation to do so is that it would provide coating and protection (para 52 of Wang et al.).

Regarding claim 3/1, Okuda in view of Ma et al. disclose the invention as discussed above, except wherein the porous machinable film is a cold spray film formed by a cold spray method. 
Wang et al. discloses a device wherein the porous machinable film is a cold spray film formed by a cold spray method (para 52), to provide coating and protection.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda in view of Ma et al. wherein the porous machinable film is a cold spray film formed by a cold spray method, as Wang et al. discloses.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (JP 2018/004382 – machine translation relied upon as provided in IDS) in view of Ma et al. (US 20190070798), further in view of Takahashi (US 2016/0308409).
Regarding claim 4/1, Okuda in view of Ma et al. disclose the invention as discussed above, except wherein the magnetic metal has an area ratio in a range of 40% to 80%. 
Takahashi teaches an apparatus wherein the magnetic metal has an area ratio (paras 58,59 and Figs 9A, 9B), to improve the magnetic characteristics of the rotor.
Takahashi does not explicitly teach an area ratio in a range of 40% to 80%, however a skilled artisan would readily recognize the benefit of constructing an area ratio in a range of 40% to 80%, since it would depend on desired magnetic characteristics of the rotor (para 61).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda in view of Ma et al. wherein wherein the magnetic metal has an area ratio in a range of 40% to 80%, as Takahashi suggests.
The motivation to do so is that it would permit one to improve the magnetic characteristics of the rotor (para 61 of Takahashi).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (JP 2018/004382 – machine translation relied upon as provided in IDS) in view of Ma et al. (US 20190070798), further in view of Idle (US 5215385) 
Regarding claim 5/1, Okuda in view of Ma et al. disclose the invention as discussed above, except wherein the porous machinable film further contains a solid lubricant. 
Idle teaches an apparatus wherein the porous machinable film further contains a solid lubricant (C4 ll 30-33), to provide support.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda in view of Ma et al. wherein the porous machinable film further contains a solid lubricant, as Idle teaches.
The motivation to do so is that it would permit one to provide support (C4 ll 30-33 of Idle).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda (JP 2018/004382 – machine translation relied upon as provided in IDS) in view of Ma et al. (US 20190070798), further in view of Prudham (US 2009/0174280).
Regarding claim 6/1, Okuda in view of Ma et al. disclose the invention as discussed above, except wherein the stator core includes a cutting protrusion that projects toward the outer peripheral surface side of the rotor. 
Prudham teaches an apparatus wherein the stator core (1, Fig 1) includes a cutting protrusion (17-22) that projects toward the outer peripheral surface side of the 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Okuda in view of Ma et al. wherein the stator core includes a cutting protrusion that projects toward the outer peripheral surface side of the rotor, as Prudham teaches.
The motivation to do so is that it would permit one to obtain a very low thread friction torque through an advisable selection of the poles widths (para 21 of Prudham).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-89 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834